Citation Nr: 0913000	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945, to include combat service with the 508th 
Parachute Infantry, 82nd Airborne Division in a parachute 
landing behind enemy lines in Normandy, France, on June 6, 
1944 ("D-Day").  He died in September 2003.  The appellant 
is the Veteran's widow.

This case comes from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran died in September 2003 due to a stroke due to 
or as a consequence of arteriosclerotic cardiovascular 
disease.  Alzheimer's disease was listed as a disorder 
contributing to death but not related to the cause of death.  
An autopsy was not conducted.  

2.  During the Veteran's lifetime he was service connected 
for post operative residuals of a gastrectomy with an anxiety 
reaction, evaluated as 60 percent disabling; and for 
residuals of a moderate, left Muscle Group XVII wound, 
evaluated as 40 percent disabling.  The combined evaluation 
was 80 percent.

3.  Arteriosclerotic cardiovascular disease was not 
demonstrated in-service, it was not demonstrated until 
decades postservice, and there is no competent evidence 
linking this disorder to service.

4.  A service connected disability did not contribute 
substantially or materially to the Veteran's death or aid or 
lend assistance to the production of death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2008).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified what specific evidence she is 
to provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This includes 
obtaining all relevant evidence adequately identified in the 
record, and if necessary, securing a VA medical opinion. 38 
U.S.C.A. § 5103A.  In this regard, the Board acknowledges 
that this case has not been forwarded to secure a medical 
opinion addressing whether there is a relationship between 
the cause of the Veteran's death and his military service.  
Significantly, however, in the absence of any medical 
evidence suggestive of a stroke in-service, or 
arteriosclerotic cardiovascular disease until more than 40 
years postservice, and in the absence of any medical evidence 
linking either arteriosclerotic cardiovascular disease or a 
stroke to either service or a service connected disorder, 
referral of this case for a VA opinion as to whether 
arteriosclerotic cardiovascular disease originated in-
service, whether the disorder was caused or aggravated by a 
service connected disorder, or whether the disorder was 
compensably disabling within one year thereof would in 
essence place the reviewing physician in the role of a fact 
finder.  Fact finding is the Board's responsibility. 

In light of the foregoing, any medical opinion which links 
the Veteran's arteriosclerotic cardiovascular disease or 
stroke residuals to his period of service would necessarily 
be based solely on any uncorroborated assertions by the 
appellant regarding the Veteran's medical history.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In short, there is no 
suggestion, except by unsubstantiated allegation, that the 
Veteran's arteriosclerotic cardiovascular disease and/or 
stroke residuals were associated with an established event, 
injury or disease in service.  38 C.F.R. § 3.159(c)(4).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in November 2003 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  The service treatment records are available as 
well as postservice 6
treatment records and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claim.

Finally, the appellant was provided appropriate notice under 
38 U.S.C.A. § 5103(a), to include an explanation of the 
evidence necessary to substantiate a claim based on a 
disorder that has yet to be service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).



Background

The Veteran died in September 2003 due to a stroke due to or 
as a consequence of arteriosclerotic cardiovascular disease.  
Alzheimer's disease was listed as a disorder contributing to 
death but not related to the cause of death.  An autopsy was 
not conducted.  

During the Veteran's lifetime he was service connected for 
post operative residuals of a gastrectomy with an anxiety 
reaction, evaluated as 60 percent disabling; and for 
residuals of a moderate, left Muscle Group XVII wound, 
evaluated as 40 percent disabling.  The combined evaluation 
was 80 percent.

The appellant contends that stress associated with the 
Veteran's service connected anxiety contributed to the 
development of arteriosclerotic cardiovascular disease, and 
ultimately a stroke and then death.

Service medical records show no treatment for either a stroke 
or arteriosclerotic cardiovascular disease.

At his first postservice VA examination in April 1947, 
neither arteriosclerotic cardiovascular disease, nor evidence 
of a stroke were shown.

In August 1986, more than 40 years following his discharge 
from active duty, the Veteran was diagnosed with 
hypertension.

In August 2003, the Veteran was admitted to Baptist Medical 
Center for treatment of a stroke, secondary to a cerebral 
infarction or hemorrhage.  His medical history was 
significant for Alzheimer's since 1973, a pacemaker implant, 
and multiple prior cerebrovascular accidents with seizure 
disorders.  In September 2003, the Veteran passed away.

There are no medical opinions or records which link either 
stroke residuals, or arteriosclerotic cardiovascular disease 
to service, or to a service connected disorder to include 
anxiety.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may also be granted for certain chronic 
diseases, such as hypertension and cardiovascular disease, 
when such disease is manifested to a compensable degree 
within one year of separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

At the time of his death the Veteran was service connected 
for post operative residuals of a gastrectomy with an anxiety 
reaction, evaluated as 60 percent disabling; and for 
residuals of a moderate, left Muscle Group XVII wound, 
evaluated as 40 percent disabling.  His service treatment 
records reveal no evidence of either arteriosclerotic 
cardiovascular disease, hypertension, or residuals of a 
stroke.  The postservice records reveal no complaints or 
pertinent findings pertaining to a pertinent illness, 
hypertension, until 1986, i.e., more than 40 years following 
the Veteran's separation from active duty.  There is no 
competent evidence linking either stroke residuals, or 
arteriosclerotic cardiovascular disease to service or to a 
service connected disorder, to include anxiety.  Without 
competent evidence linking the cause of death to service, or 
to a service connected disorder, there is no basis to grant 
service connection for the cause of death.  Hence, the 
benefit sought on appeal is denied.
 
In reaching this decision, the Board considered the 
appellant's sincerely held belief that the Veteran's anxiety 
caused or aggravated hypertension, and in turn 
arteriosclerotic cardiovascular disease, and in turn his 
fatal stroke.  The appellant, however, is not shown to have 
either the medical or scientific training which would render 
her competent to offer such an opinion.  Hence, her opinion 
as to the etiology of the cause of the Veteran's death has no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



Dependency and indemnity compensation benefits under Section 
1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the veteran's death were service- connected, under 
certain specific conditions.  VA shall pay dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 to the 
surviving spouse of a veteran who dies not as the result of 
his own willful misconduct, and who at the time of death was 
in receipt of or "entitled to receive" compensation for a 
service-connected disability rated totally disabling 
provided, in pertinent part, that the disability was 
continuously rated totally disabling for a period of at least 
10 consecutive years immediately preceding death.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

In this instance, the Veteran was in receipt of service- 
connected disability compensation for post operative 
residuals of a gastrectomy with an anxiety reaction, 
evaluated as 60 percent disabling; and for residuals of a 
moderate, left Muscle Group XVII wound, evaluated as 40 
percent disabling.  The combined evaluation was 80 percent.  
A total disability rating was never assigned during the 
Veteran's lifetime on either a combined schedular basis or on 
the basis of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  Hence, the criteria that a total disability 
rating have been in existence for at least 10 consecutive 
years preceding death were not met.  

The appellant has not alleged any other applicable theory of 
entitlement to benefits under U.S.C.A. § 1318 to include a 
theory of clear and unmistakable error in a prior final 
rating decision, reopening of a claim based on newly received 
service records, or absence of receipt of total disability 
benefits due to non-waiver of concurrent retirement payments.  
See 38 C.F.R. § 3.22.

Accordingly, entitlement to dependency and indemnity 
compensation  under 38 U.S.C.A. § 1318 is denied as a matter 
of law.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


